EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with E. Russell Tarleton on 27 July 2022.

The application has been amended as follows: 
Claim 5, line 2, please change “the fetal head” to --a fetal head--.
Claim 6, line 2, please change “the deployed configuration” to --a deployed configuration--.
Claim 8, line 4, please change “the vagina” to --a vagina--.
Claim 8, line 4, please change “the urinary bladder” to --a urinary bladder--.
Claim 8, lines 9-10, please change “the intravaginal device” to --the intravaginal component--.
Claim 8, line 8, please change “a handle” to --a handle device--.
Claim 8, line 15, please change “the intravaginal device” to --the intravaginal component--.
Claim 8, lines 15-16, please change “the lateral wings” to --lateral wings--.
Claim 8, line 19, please change “the intravaginal device” to --the intravaginal component--.
Claim 8, line 20, please change “the intravaginal device” to --the intravaginal component--.
Claim 10, line 1, please change “the intravaginal device” to --the intravaginal component--.
Claim 10, line 7, please change “the intravaginal device” to --the intravaginal component--.
Claim 10, line 9, please change “the intravaginal device” to --the intravaginal component--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not disclose or suggest a method of using an intravaginal device for obstetrical care including a central body, two or more laterally disposed wings, each wing capable of folding or rolling up into a stored configuration, at least one output port, attaching a handle device to the central body, delivering fluid through the handle device into the intravaginal device and inflating the intravaginal device to deploy the wings, in combination with the other claimed limitations.
Regarding claim 5, the prior art does not disclose or suggest a method for utilizing an intravaginal device in obstetrical care including inserting a flexible, expandable intravaginal device having deployable wings into the vaginal canal and under a fetal head in the vaginal canal during vaginal childbirth, attaching a handle device having a manual or automated fluid pump, actuating the pump and inflating the intravaginal device with fluid to deploy the lateral wings, in combination with the other claimed limitations.
Regarding claim 8, the prior art does not disclose or suggest a method of using an obstetrical apparatus in instances of obstructed vaginal childbirth to temporarily protect vaginal tissues from ischemic trauma and prevent or mitigate the subsequent development of abnormal fistulous communications between a vagina and either urinary bladder or rectum or both, the apparatus including a flexible intravaginal component  having lateral wings attached to an inflatable central body, attaching a handle device with pump and a  support component to the intravaginal device, actuating the pump and inflating the intravaginal device, detaching the handle device with pump and support component from the deployed, inflated intravaginal component, in combination with the other claimed limitations.
The closest prior art includes Varma (US 2008/0154284A1) and Meehan et al. (US 5,865,729) which describe inflatable obstetrical devices having components of the device as claimed. However, the prior art fails to make obvious the missing elements in the above references. No other references or reasonable combination thereof could be found which disclose or suggest these features in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771